PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 21-1248


MICHAEL COFFEY, JR.,

            Plaintiff – Appellant,

v.

NORFOLK SOUTHERN RAILWAY CO.,

            Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00509-AWA-LRL)


Argued: December 9, 2021                                   Decided: January 14, 2022


Before WILKINSON, MOTZ, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge Motz
and Judge Harris joined.


ARGUED: Nicholas Delton Thompson, CASEY JONES LAW, Appleton, Wisconsin, for
Appellant. Brett Alexander Spain, WILLCOX & SAVAGE, PC, Norfolk, Virginia, for
Appellee. ON BRIEF: David A. Kushner, Bethany J. Fogerty, WILLCOX & SAVAGE,
PC, Norfolk, Virginia, for Appellee.
WILKINSON, Circuit Judge:

      Plaintiff Michael Coffey, a locomotive engineer for Norfolk Southern Railway

Company, brought this suit under the Americans with Disabilities Act (ADA) to challenge

the railroad’s right to request certain medical records and discharge him for failure to

comply. The district court found that the railroad made a lawful request under the ADA

and granted summary judgment to Norfolk Southern. We now affirm.

                                            I.

                                           A.

      Michael Coffey was employed by Norfolk Southern Railway Company from 1999

to 2017. As a locomotive engineer, he was responsible for operating the train, and he had

to perform such tasks as responding to hazards on the railroad tracks to prevent collision

or derailment. The position required him to walk across uneven tracks and climb steps to

board and deboard the train multiple times per shift. Locomotive engineers are subject to

Federal Railroad Administration (FRA) regulations regarding alcohol and drug use.

      In 2012, a train that Coffey was operating derailed. Shortly thereafter, a drug test

revealed the presence of amphetamines in Coffey’s system. Coffey was permitted to

continue working, but he was subject to follow-up drug testing for five years. In April

2016, one of these drug tests showed the presence of amphetamines and codeine. Coffey

explained that he had prescriptions for both medications: the amphetamines were Adderall,

which he took for Attention Deficit/Hyperactivity Disorder (ADHD), and the codeine was

Tylenol #3, which he took for a back condition.



                                            2
       In response, Norfolk Southern requested that Coffey provide certain records relating

to his medication usage within thirty days. The letter stated that Coffey’s treating

physicians should address, among other things, Coffey’s diagnoses, significant symptoms,

medication regimen and compliance with that regimen, medication side effects, awareness

of other medications prescribed by other doctors, ability to safely perform essential job

functions, and recommended work restrictions or accommodations. According to Coffey,

he asked his doctors to send the records and he believed they followed through. Norfolk

Southern denies having received any records within the thirty-day time frame.

       Six weeks later, in June 2016, Coffey ruptured his Achilles tendon and took medical

leave from Norfolk Southern. Norfolk Southern requested that when Coffey was ready to

return to work, he provide medical information about his injury so that it could determine

his fitness for service as an engineer. Coffey remained on medical leave from Norfolk

Southern for approximately ten months, and in April 2017 his primary care physician

cleared him to return to work. At that point, Norfolk Southern sent Coffey a follow-up

letter seeking all the records it had previously requested regarding both his medication use

and his injury. Coffey says that he repeatedly asked his doctors to provide the requested

information to Norfolk Southern. Norfolk Southern repeatedly denied having received the

records, and it sent two more letters demanding compliance within certain time frames.

Coffey says that this became a recurring pattern where Norfolk Southern would demand

records, Coffey would ask his doctor to send them, and Norfolk Southern would inform

him that it had not received anything.



                                             3
       In June and July of 2017, Norfolk Southern eventually received certain records from

Coffey. Those submissions included a two-sentence note from Coffey’s treating physician

clearing him to work without restrictions after the injury; the results from a functional

capacity evaluation completed some months prior; a one-page note from one of Coffey’s

doctors verifying that he had a Tylenol #3 prescription; and a one-page note from another

of Coffey’s doctors verifying that he had an Adderall prescription. However, Norfolk

Southern was unsatisfied with the records it received, stating that they failed to include

specifically requested information such as medication side effects or the physicians’

knowledge of other prescriptions. It therefore notified Coffey that he would be subject to a

disciplinary hearing to be held on September 7, 2017. For that hearing, Coffey submitted

approximately four hundred pages of medical records. Upon determining that the records

produced still did not address much of the required information, Norfolk Southern

terminated Coffey’s employment.

                                            B.

       Coffey appealed his termination to the Public Law Board, a federal arbitration

tribunal. The Board found that Norfolk Southern had cause to terminate Coffey, but that

he should be reinstated on the condition that he provide the missing records within thirty

days. In response, Coffey resubmitted the same records as before, and Norfolk Southern

did not reinstate him. Coffey then filed a complaint with the Equal Employment

Opportunity Commission (EEOC), which determined that there was reasonable cause to

believe that Norfolk Southern’s demands had violated the ADA.



                                             4
      Coffey subsequently filed suit against Norfolk Southern in federal court under the

ADA. He alleged that Norfolk Southern violated 42 U.S.C. § 12112(a) by discriminating

against him on the basis of disability and § 12112(d)(4)(A) by making improper medical

requests and then terminating him for failure to comply. During discovery, Coffey offered

the expert testimony of Dr. Kevin Trangle, who testified that Coffey’s medications would

not impair his functioning as a locomotive engineer and that Norfolk Southern’s records

requests were overbroad.

      Norfolk Southern moved for summary judgment after discovery. The district court

granted that motion, finding no genuine dispute of material fact as to either improper

medical inquiries under § 12112(d)(4)(A) or discrimination under § 12112(a). As to the

improper medical inquiry issue, the district court concluded that Norfolk Southern’s

records requests were permissible under the ADA because it had an objectively reasonable

basis to believe that Coffey could not properly carry out his duties and that he posed a

safety risk. Coffey v. Norfolk S. Ry. Co., No. 2:19CV509, 2021 WL 879121, at *4, 7 (E.D.

Va. Feb. 5, 2021). It also noted that the requests were consistent with business necessity

because Norfolk Southern was required by federal safety regulations to inquire into

employees’ use of controlled substances. Id. at *5–6. As to the discrimination claim, the

district court applied the McDonnell Douglas burden-shifting framework. It found that

Coffey failed to make out a prima facie case because he did not show that he was disabled,

id. at *8–9, nor did he provide evidence that Norfolk Southern’s legitimate, non-




                                            5
discriminatory reasons for terminating him were pretextual, id. at *12. Coffey now appeals

the district court’s determination that the medical inquiries were proper under the ADA. 1

       We review awards of summary judgment de novo and apply the same legal

standards as the district court. Nguyen v. CNA Corp., 44 F.3d 234, 236–37 (4th Cir. 1995).

Summary judgment should be granted if there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. We draw

all reasonable inferences and view the evidence in the light most favorable to Coffey.

Porter v. U.S. Alumoweld Co., 125 F.3d 243, 245 (4th Cir. 1997).

                                            II.

       When railroads emerged in this country nearly two hundred years ago, they brought

with them great promise—but also real hazards. “[S]ince the beginning of railroad

transportation,” courts have recognized that railroads are “fraught with danger to the


1
  Norfolk Southern appears to construe Coffey’s medical inquiry claim as part and parcel
of his discrimination claim, and it would have us affirm the district court on the grounds
that Coffey failed to make out a prima facie case of disability discrimination or show
pretext under the McDonnell Douglas framework. But these questions are not relevant to
the improper medical inquiry claim before us. Other circuits to address this issue have
found that improper medical inquiry claims under the ADA § 12112(d)(4)(A) stand apart
from general claims of discrimination under § 12112(a) and do not require the plaintiff to
show he is disabled. See, e.g., Owusu-Ansah v. Coca-Cola Co., 715 F.3d 1306, 1310 (11th
Cir. 2013) (collecting cases); cf. EEOC v. McLeod Health, Inc., 914 F.3d 876, 880–81 (4th
Cir. 2019) (analyzing these two claims separately). It would “make[] little sense to require
an employee to demonstrate that he has a disability to prevent his employer from inquiring
as to whether or not he has a disability.” Roe v. Cheyenne Mountain Conference Resort,
Inc., 124 F.3d 1221, 1229 (10th Cir. 1997) (citation omitted).
        To the extent that Coffey intended to appeal the dismissal of a separate
discrimination claim, we likewise affirm the district court for the reasons given. Norfolk
Southern has satisfied its burden of showing that it terminated Coffey for public safety
reasons, not because of any perceived disability. Coffey has not shown that justification
was pretextual.
                                             6
community.” Atl. Coast Line R. Co. v. Georgia, 234 U.S. 280, 291 (1914). “Their operation

requires the use of instruments and agencies attended with special risks and dangers, the

proper management of which involves peculiar knowledge, training, skill, and care.” Smith

v. Alabama, 124 U.S. 465, 481–82 (1888). The costs of a misstep can be serious: loss of

human life or property, toxic environmental damage, and the infinite litigation that follows

in their wake. It is no coincidence that the term “train wreck” is used as a shorthand for

mishaps of all sorts.

       Accordingly, “[t]he safety of the public in person and property demands the use of

specific guards and precautions” in railway operations. Id. For one, railroad operators are

charged with a “very strict responsibility” of preventing damage. Shoemaker v. Kingsbury,

79 U.S. (12 Wall.) 369, 377 (1870). The industry is also “regulated pervasively to ensure

safety” by both the federal and state governments. Skinner v. Ry. Lab. Executives’ Ass’n,

489 U.S. 602, 627 (1989); see also Atl. Coast Line R. Co., 234 U.S. at 291.

       Locomotive engineers in particular are “engaged in safety-sensitive tasks,” for they

“discharge duties fraught with such risks of injury to others that even a momentary lapse

of attention can have disastrous consequences.” Skinner, 489 U.S. at 620, 628. For this

reason, the Supreme Court has upheld against constitutional challenge FRA regulations

requiring drug and alcohol testing of certain railroad employees, including engineers,

whose impairment has the potential to “cause great human loss.” Id. In doing so, the Court

emphasized the great public interest in ensuring railway safety which underlies the

regulations. Trains—already dangerous—“become[] lethal when operated negligently by



                                             7
persons who are under the influence of alcohol or drugs.” Id. (quoting Ry. Lab. Executives’

Ass’n v. Burnley, 839 F.2d 575, 593 (9th Cir. 1988) (Alarcon, J., dissenting)).

       That vital public safety interest has in no way been diluted by technological

advancements in the thirty-plus years since Skinner. The record in this case contains no

suggestion that sophisticated instrumentation has displaced the elements of good and clear

judgment that must inhere in a locomotive engineer. Even today, operating a train is not a

perfunctory job. Engineers must be aware of whether there are items or obstructions on the

track, such as branches, animals, or, heaven forbid, pedestrians. They have to slow down

at certain points in the journey where a stop was not planned or respond to unexpected

weather conditions. They have to ensure that all personnel are on board when departing the

station. They have to navigate switches and intersections where cars cross the rails. Trains

run at all hours of the day and night; any one train shares the tracks and station yards with

many others. Technology, both on the train and in the surrounding environment, can be

helpful in all these things—but none can remove the human element entirely. The need for

sound judgment remains.

       Hence, “to prevent accidents and casualties in railroad operations” that might result

if operators are impaired in their judgment, 49 C.F.R. § 219.1, the FRA extensively

regulates the use of controlled substances by railway employees. Those regulations

stipulate that “[n]o regulated employee may use or possess . . . any controlled substance

when the employee is on duty and subject to performing regulated service for a railroad,”

id. § 219.101(a)(1), nor may he “report for regulated service, or go or remain on duty in

regulated service, while . . . [u]nder the influence of or impaired by any controlled

                                             8
substance,” id. § 219.101(a)(2), (2)(iii). The regulations allow medications “prescribed or

authorized by a medical practitioner,” id. § 219.103(a), but only if three conditions are met.

First, if a physician has made “a good faith judgment, with notice of the employee’s

assigned duties and on the basis of the available medical history, that use of the substance

by the employee at the prescribed or authorized dosage level is consistent with the safe

performance of the employee’s duties.” Id. § 219.103(a)(1). Second, if the employee uses

the medication “at the dosage prescribed or authorized.” Id. § 219.103(a)(2). And third, if

the employee is being treated by multiple physicians, at least one “has been informed of all

medications authorized or prescribed and has determined that use of the medications is

consistent with the safe performance of the employee’s duties.” Id. § 219.103(a)(3).

Amphetamines and codeine are specifically listed as substances to which the regulations

apply. Id. § 219.101(b).

       These regulations further impose on railroads like Norfolk Southern a duty to

“exercise due diligence to assure compliance . . . by each regulated employee.” Id.

§ 219.105(b). Therefore, when drug tests revealed the presence of codeine and

amphetamines in Coffey’s system, Norfolk Southern was under an obligation to make

further inquiries to ensure that Coffey’s use of them complied with applicable safety

regulations. It had to investigate not just whether Coffey had valid prescriptions, but

whether he was using the medications as prescribed, whether his physicians thought he

could safely perform his duties while on the medications, and whether at least one

physician was aware of any other prescriptions and thought all could be used safely

together. Norfolk Southern’s records requests were specifically aligned with this

                                              9
obligation. For the Adderall, Norfolk Southern sought records addressing Coffey’s

“diagnosis,” “significant symptoms” that may have impaired his ability to work, his

“prescribed medication,” “any significant, unsafe[] impairing medication side effects,” his

“ability to safely perform [his] essential job functions,” and any “recommended work

restrictions and/or accommodations.” J.A. 129. For the Tylenol #3, Norfolk Southern

sought similar records and also inquired about Coffey’s “compliance with [his] medication

regimen” and his physician’s “awareness of all other medications prescribed by [his] other

doctors.” Id. These requests were required by FRA regulations on amphetamine and

codeine use by a locomotive engineer.

                                             III.

       Nevertheless, Coffey claims that Norfolk Southern’s records requests violated the

ADA. Under the ADA, employers are forbidden from “mak[ing] inquiries of an employee

as to whether such employee is an individual with a disability or as to the nature or severity

of the disability.” 42 U.S.C. § 12112(d)(4)(A). Such inquiries are allowed, however, if

“shown to be job-related and consistent with business necessity.” Id.; see also id.

§ 12112(d)(4)(B) (permitting employers to “make inquiries into the ability of an employee

to perform job-related functions”).

       Norfolk Southern’s records requests do implicate this provision, since required

disclosure of prescription drugs could “reveal disabilities (or perceived disabilities) to

employers.” Conroy v. N.Y. State Dep’t of Corr. Servs., 333 F.3d 88, 95 (2d Cir. 2003).

Therefore, there is no basic dispute that the relevant standard is whether Norfolk Southern’s



                                             10
records requests were job-related and consistent with business necessity. The question

simply lies in the application of that standard.

       While Coffey does not deny that Norfolk Southern was permitted to make some

inquiry into his medication use, he argues that the volume of records requested by Norfolk

Southern was not necessary or related to his performance of job functions. In other words,

he asserts that Norfolk Southern was prohibited by the ADA from requiring him to submit

more records than he did. We are not persuaded, however, because Norfolk Southern’s

requests were not only job-related but also federally required. Moreover, Coffey did not

show that Norfolk Southern was unjustified in requesting more records than those he

provided.

                                              A.

       Whether a medical inquiry is job-related and consistent with business necessity “is

an objective inquiry.” Hannah P. v. Coats, 916 F.3d 327, 339 (4th Cir. 2019) (citation

omitted). The standard is met if the employer reasonably believes that an employee’s

medical condition impairs his “ability to perform the essential functions of the job” or “the

employee poses a direct threat to himself or others.” Id. (quoting Kroll v. White Lake

Ambulance Auth., 763 F.3d 619, 623 (6th Cir. 2014)). A business necessity must be based

on more than “mere expediency.” Conroy, 333 F.3d at 97 (citation omitted). The employer

must “show that the asserted ‘business necessity’ is vital to the business” and that “the

request is no broader or more intrusive than necessary.” Id. at 97–98.

       Norfolk Southern’s inquiries into Coffey’s use of amphetamines and codeine were

plainly job-related and consistent with business necessity. Once Coffey’s drug tests

                                             11
revealed that he was using codeine and amphetamines, Norfolk Southern had an objective

basis to believe that those substances could impact Coffey’s ability to operate a train. It is

of the utmost importance to a railroad that a locomotive engineer’s judgment not be

clouded or his response time slowed. The EEOC guidelines recognize as much, noting that

“[i]n limited circumstances, . . . certain employers may be able to demonstrate that it is job-

related and consistent with business necessity to require employees in positions affecting

public safety to report when they are taking medication that may affect their ability to

perform essential functions.” Enforcement Guidance: Disability-Related Inquiries and

Medical Examinations of Employees under the Americans with Disabilities Act (ADA),

2000 WL 33407181, at *9 (emphasis omitted). “Administrative interpretations of the ADA

by the enforcing agency (here, the EEOC), ‘while not controlling upon the courts by reason

of their authority, do constitute a body of experience and informed judgment to which

courts and litigants may properly resort for guidance.’” Porter, 125 F.3d at 246 (quoting

Meritor Sav. Bank v. Vinson, 477 U.S. 57, 65 (1986)).

       Each of Norfolk Southern’s specific inquiries into Coffey’s medication usage—

which included information about diagnoses, symptoms, side effects, ability to perform his

job, compliance with prescription regimen, and possible adverse interaction between the

medications—were related to Coffey’s job. This information is unquestionably consistent

with the necessity of ensuring the safe operation of Norfolk Southern’s trains. That the

inquiries may have required Coffey to provide ample records does not change this

conclusion. While we in no way diminish employees’ privacy rights against improper

medical inquiries, Norfolk Southern, given its responsibility for public safety, was more

                                              12
than justified in requesting enough information to permit an informed decision about

whether it was safe for its locomotive engineer to operate a train. 2

       Not only were these inquiries related to Coffey’s job, but, as explained, they were

required by federal regulation. And “complying with . . . legally binding federal regulation

is, by definition, a business necessity.” Bey v. City of New York, 999 F.3d 157, 171 (2d Cir.

2021). Federal regulations require the railroad to obtain information that is highly germane

to public safety; we cannot then read the ADA to subject railroads to substantial liability

when they attempt to obtain that information. After all, “[w]hen Congress enacted the

ADA, it recognized that federal safety rules would limit application of the ADA as a matter

of law.” Albertson’s, Inc. v. Kirkingburg, 527 U.S. 555, 573 (1999). Thus, the ADA does

not countermand the railroad’s “unconditional obligation to follow the regulations and its

consequent right to do so.” Id. at 570. We are in accord with other circuits in declining to

force a choice between the rock of ADA liability and the hard place of regulatory violation.

See, e.g., McNelis v. Pa. Power & Light Co., 867 F.3d 411, 416 n.2 (3d Cir. 2017) (refusing

to force an employer “to pick between ADA liability on the one hand and administrative

penalties on the other”); Williams v. J.B. Hunt Transp., Inc., 826 F.3d 806, 811 (5th Cir.

2016) (declining to make employers “face the dilemma of risking ADA liability or

violating the [Department of Transportation]’s command”). As the Second Circuit



2
  Given our resolution of the issue regarding Coffey’s medications, we see no need to
address whether Norfolk Southern’s inquiries related to Coffey’s Achilles tendon injuries
were permissible. The questions that Coffey’s medication usage presented about his fitness
for the job were sufficient in themselves to justify Norfolk Southern’s employment
decision.
                                             13
recognized in dealing with a similar ADA provision, “an employer cannot be held liable

for failing to offer an accommodation that is expressly prohibited by binding federal law.”

Bey, 999 F.3d at 168.

                                             B.

         Coffey counters that he was responsive to the railroad’s requests, that he provided

voluminous information, and that Norfolk Southern had no basis to believe that it needed

more. These arguments, however, do not allow his ADA claim to survive summary

judgment.

         First, Coffey argues that he repeatedly asked his doctors to send his medical

documents to Norfolk Southern in an attempt to comply with requirements, and he was

under the impression that they did so. But there is no indication in the record that his

physicians submitted the relevant information. Coffey conceded this, and he also admits

that Norfolk Southern told him the requirements remained unsatisfied. See, e.g., J.A. 1009–

11; J.A. 2056 (quoting Coffey’s deposition). There is no genuine dispute of fact on this

front.

         Coffey similarly complains that Norfolk Southern proceeded unreasonably, because

it should have assisted him with compliance or spoken directly to his doctor. He might be

right as a matter of common courtesy. But this contention does not alter our ADA analysis.

Even if there were a better way for Norfolk Southern to get the information it needed, that

would not negate its business necessity defense. “The employer need not show that the

examination or inquiry is the only way of achieving a business necessity, but the

examination or inquiry must be a reasonably effective method of achieving” it. Conroy,

                                             14
333 F.3d at 98. Norfolk Southern’s request for Coffey to submit his own medical records

in response to specific queries was clearly a reasonably effective method of investigating

his medication use.

       Coffey next points out that, at the very least, Norfolk Southern received records

between June and July 2017. He says those records should have been sufficient to dispel

any reasonable concern about his ability to perform his job, particularly in light of Norfolk

Southern’s knowledge that he had been safely doing his job for years while taking the

medications. Therefore, he argues, additional medical inquiries beyond what he provided

were not objectively justified. This argument is likewise unpersuasive. As explained,

Norfolk Southern was required by federal regulation to collect certain information,

regardless of Coffey’s work history. The one-page letters that Coffey provided from his

physicians, which simply confirmed that each medication was prescribed, did not satisfy

those regulatory requirements. Neither letter addressed Coffey’s compliance with his

prescription dosages, whether the medication side effects were consistent with safe

performance of his duties, and whether any physician was aware that Coffey was taking

other medications that might interact in harmful ways—all information that Norfolk

Southern was obligated to investigate once it knew its engineer was taking amphetamines

and codeine. See 49 C.F.R. § 219.103(a). In fact, Coffey recognized that the letters he

submitted did not address these issues, J.A. 1027–29, 1032–33, that he was informed by

Norfolk Southern of what information they were missing, J.A. 1036–37, and that there was

no evidence that such information was ever provided, J.A. 1038–39, 1051.



                                             15
       Dr. Trangle’s expert testimony does not require an opposite conclusion. Coffey says

that Dr. Trangle established that Norfolk Southern’s inquiries were excessive by testifying,

for example, that Adderall taken for ADHD was very common and unlikely to adversely

impact Coffey’s job performance, and that the information Coffey submitted should have

been sufficient to satisfy safety concerns or federal requirements. But expert testimony is

not sufficient to create an issue of triable fact when a course of action is required by federal

regulation. “[A]n employer should not be required to defend its adherence to a binding

federal safety regulation” just because an expert testifies that such adherence is not

necessary. Bey, 999 F.3d at 168. At bottom, Norfolk Southern’s inquiries were compelled

by binding FRA regulation, and we cannot fault the company for its efforts to comply with

federal law.

                                              IV.

       In requesting medical records from Coffey, Norfolk Southern was fulfilling its

regulatory obligation to investigate his drug usage with due diligence. Were a failure to

investigate to cause a train wreck, Norfolk Southern would be told under the unremitting

glare of hindsight of all it should have done.

       The judgment is affirmed.

                                                                                  AFFIRMED




                                              16